Citation Nr: 1604543	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a left knee injury, currently rated as 10 percent disabling.

2.  Entitlement to an initial disability rating higher than 30 percent for a cervical spine disability.  

3.  Entitlement to an initial disability rating higher than 10 percent for a lumbar spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability or disabilities. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in September 2003.  A transcript of the hearing is of record.  

In December 2007, the Board issued a decision denying the Veteran's claim for an increased disability rating for a left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in April 2009 granted a joint motion of the parties and remanded the Veteran's claim for action consistent with the joint motion.  This required consideration of a TDIU claim as intertwined with the left knee claim.  In the joint motion, the appellant expressly abandoned appeals of other matters decided in the December 2007 Board decision.  In March 2010 the Board remanded the knee rating and TDIU claims; they now return for further appellate action.

While the case was in remand status, the Veteran also appealed initial ratings assigned by the RO in a February 2012 decision for cervical and lumbar spine disabilities.  

The Veteran's authorized representative in a November 2015 submission appears to have attempted to raise as issues on appeal entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a rash.  However, as the RO informed in an April 2015 deferred rating decision, the Veteran failed to timely perfect his appeal as to those issues, and hence they are not presently on appeal before the Board.  If the Veteran wishes to reopen these claims he may do so at the RO level.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

In the March 2010 remand the Board directed that the Veteran be afforded a VA examination addressing the Veteran's claim for an increased disability rating for residuals of a left knee injury and associated claim for TDIU, to be followed by RO issuance of a supplemental statement of the case (SSOC) prior to return of those issues to the Board for further review.  It does not appear that the RO has issued an SSOC addressing these issues following a VA examination of the knee in November 211, as required.  38 C.F.R. § 19.31.  As discussed below, additional development is also required for these claims, which development also necessitates further review by the RO prior to return of the case to the Board.  

The Veteran was afforded VA examinations in November 2011 addressing his cervical and lumbar spine as well as his left knee. 

At the November 2011 knee examination, the Veteran was noted to have undergone numerous procedures for the left knee which the examiner concluded had not been very effective.  The Veteran used a cane and a knee brace.  However, the examiner noted that the Veteran's MRI did not show any mechanical symptoms, and the examiner concluded that the Veteran's "issue is hamstring tightness."  The Veteran reported that his knee clicks and pops daily, and had given way in the past, though he could not say how many times it had given way.  The Veteran also complained of pain with prolonged sitting and standing, and asserted that he could no longer perform construction because he could not climb ladders.  He reported having daily pain of 8/10 intensity, sharp and aching in nature.  

The examiner noted a past diagnosis of chondromalacia of the knee in 1995-1996, and arthroscopic surgery in March 2000.  A tear of the posterior horn of the medial meniscus was also noted, as shown by an MRI in 2009.  Objectively, the examiner found left knee flexion to 90 degrees, with pain beginning at 90 degrees, and extension limited to 10 degrees, with the Veteran unable to fully extend the knee.  With repetitive use testing, flexion was still to 90 degrees but extension was limited to 15 degrees.  Some reduced strength in the knee was also found.  Posterior instability was present at 2+ (5-10 millimeters).  There was no objective evidence of recurrent patellar subluxation/dislocation.  The examiner noted meniscal cartilage conditions in the left knee causing frequent episodes of joint locking, pain, and effusion.  The Veteran had no history of meniscectomy.  The examiner found no degenerative or traumatic arthritis.  

The examiner concluded that the Veteran had moderate laxity in the knee joint without subluxation noted by prior orthopedic consultations.  The examiner additionally noted that the Veteran had pain during flare-ups of the knee disability.  

The examiner opined that the Veteran would not be able to seek gainful employment due to his knee because the knee prevented him from climbing and also caused discomfort with sitting and walking.  The examiner further noted that the Veteran reported that his psychiatric medication prevented him from being 'very alert' in the morning, and the examiner opined that his psychiatric-related impairment, taken together with his service-connected knee disability and his cervical and back conditions, would "in combination keep this Veteran from seeking either physical or sedentary employment."

The November 2011 examiner's comments regarding psychiatric disability make it unclear that the examiner believed the Veteran incapable of seeking employment solely due to his left knee disability.  The Veteran is not service connected for a psychiatric disability, and hence psychiatric disability may not be considered for TDIU.  38 C.F.R. § 4.16 (2015).  

Additionally, the Board is unconvinced that the reported pain and identified limitation of functioning in the left knee provides sufficient basis for the VA examiner's conclusion that the Veteran is incapable of seeking gainful employment substantially due to discomfort in the knee with sitting and walking as well as due to inability to climb.  

A more complete record of the Veteran's past work activities, training, and experience is required before the Board decides the TDIU claim.  This is particularly the case in light of past treatment records raising questions about the credibility of the Veteran's assertions of symptoms and impaired functioning, potentially undermining the accuracy of the November 2011 examiner's assessment of the degree of impairment including work impairment due to reported knee discomfort.  

Past treatment records reflect long histories of polysubstance abuse with associated attempts to manipulate VA caregivers and significant indications of motivation for secondary gain, as well as psychiatric difficulties.  As an example, a December 2011 VA record notes the Veteran had considered committing suicide because VA had not given him desired pain medication the day prior.  The treating clinician expressed questions regarding the severity of his pain, since X-rays of the back and knee were normal and an MRI of the cervical spine also "does not look overly bad either."  The clinician noted that the Veteran's history of polysubstance abuse and mental health instability were contraindications to narcotic use.  Other past threats of self-harm are also documented, such as a threat of suicide when demanding assistance from VA, as documented by a clinical social worker in an August 2008 VA treatment addendum.  An April 2010 VA mental health evaluator notably observed that the Veteran, "clearly appears motivated to secure disability payments by presentation and has very limited interest in true psychotherapeutic intervention or physical rehabilitation."  That examiner diagnosed an antisocial personality disorder.   

Thus, while the treating clinician in December 2011 assessed chronic pain syndrome, the reliability of the pain complaints was brought into question, and this and other treatment records raise significant credibility issues.  

If chronic pain syndrome is present and is associated with service-connected disabilities, this may support increased evaluation based on TDIU, including based on the November 2011 VA examiner's observation of discomfort with sitting and standing.  However, chronic reported pain potentially also may be associated with substance dependence or abuse, or associated with over-reporting and benefit seeking, all of which are noted in past treatment records.  Thus, complained-of significant pain may potentially not be credibly attributable to the Veteran's service-connected left knee, cervical, or lumbar disability.  The examiner in November 2011 failed to address these issues.  Hence, the Board believes that a further examination is warranted by a physician with sufficient expertise to differentiate and appropriately attribute the Veteran's presenting symptomatology, to the extent feasible.  

A January 2015 VA examination addressed the cervical spine.  The examiner noted that an MRI had been obtained of the cervical spine in March 2013 revealing "a disc osteophyte complex at C4/5 with mild central canal stenosis and some bilateral neuroforaminal narrowing at that level."  However, this examiner focused on the question of etiology of a claimed headache disorder, rather than severity of the cervical spine disability or severity of other current disability.  Thus, examinations addressing the nature and severity of disabilities of the cervical and lumbar spine and left knee must still be conducted.  

Additionally, the record reflects that the RO sent an email query to the Social Security Administration (SSA) requesting records underlying a reported prior denial of SSA disability benefits.  It does not appear that a reply concerning such records was received from SSA, or that records were obtained from SSA.  These SSA records are potentially material to the issues on appeal.  Hence, further efforts should be made to obtain them.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any available records from the SSA pertaining to any disability determinations it has rendered for the Veteran.  If it is unable to obtain any records from the SSA, the efforts to obtain the records should be documented.

2.  The Veteran and his representative should be requested to specify whether he is claiming to be unemployable due to his service-connected cervical, lumbar, and/or left knee disabilities, or due to the combined effects of all his service-connected disabilities.  He should be provided and requested to complete the appropriate form to claim entitlement to TDIU on the basis or bases he desires to claim it. 

3.  The RO should seek from the Veteran a more complete record of the Veteran's past work activities, education, training, and experience.  With authorization and assistance from the Veteran, the RO should seek statements from past employers regarding past work duties and their physical requirements.  

4.  Thereafter, the RO should afford the Veteran an examination by an examiner with sufficient expertise to determine the severity of any disability associated with the Veteran's left knee, cervical spine, and lumbar spine.  The examiner must also be capable of differentiating, to the extent feasible, pain and other complaints attributable to service-connected left knee, cervical, and lumbar disabilities from pain and other complaints due to other causes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

The examiner should also address, both separately and in combination, the impact of the disabilities on the Veteran's ability to obtain or retain substantially gainful employment. 

The RO must ensure that the examiner provides all information required for rating purposes.

6.  The RO should undertake any other development it deems necessary.  

7.  After completion of the above, the RO should readjudication the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford the requisite opportunity to respond before the case is returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




